Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 1 of 13 PageID #: 1302
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                         Page 1
                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION
                                 * * * * * * * * * *
        LANE CARTER                  CIVIL ACTION NO. 3:18-CV-00068
              LA. DOC #15199

        VS.                                                          SECTION P

                                                      JUDGE TERRY A DOUGHTY

        JACQUE DERR, ET AL         MAGISTRATE JUDGE KAREN L. HAYES

                                * * * * * * * * * * *

                                    DEPOSITION OF

                                     LANE CARTER

                                 September 20, 2018

                                * * * * * * * * * * *

               The deposition of LANE CARTER, was taken in

        the above entitled cause, pursuant to the following

        stipulations, before Rheba Eppinette Gwin,

        Certified Court Reporter, State of Louisiana

        Certificate No. 2010027, at the Jackson Parish

        Correctional Center, 327 Industrial Drive,

        Jonesboro, Louisiana 71251-5498, on Thursday, the

        20th day of September 2018, beginning at 10:01

        a.m., and concluding at 11:50 a.m.




              PILANT, A Corporation of Certified Court Reporters
                                (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 2 of 13 PageID #: 1303
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                         Page 2
   1                              A-P-P-E-A-R-A-N-C-E-S
   2    FOR PLAINTIFF:
   3          LANE CARTER (15199), PRO SE
              Jackson Parish Correctional Center
   4          327 Industrial Drive
              Jonesboro, Louisiana 71251-5498
   5
        FOR DEFENDANT LASALLE CORRECTIONS, LLC AND SHERIFF
   6    ANDY BROWN, SHERIFF OF JACKSON PARISH:
   7          PROVOSTY, SADLER & DeLAUNAY, APC
              934 Third Street, 8th Floor
   8          Alexandria, Louisiana 71309-1791
              (318) 445-3631
   9
                         Appearing herein by and through
  10                    Mr. H. Bradford Calvit
                         bcalvit@provosty.com
  11
        FOR DEFENDANT WINN PARISH POLICE JURY:
  12
              GOLD, WEEMS, BRUSER, SUES & RUNDELL
  13          2001 MacArthur Drive
              Alexandria, Louisiana 71307-6118
  14          (318) 445-6471
  15                Appearing herein by and through
                     Mr. Steven M. Oxenhandler
  16                soxenhandlelr@goldweems.com
  17    APPEARING VIA CELL PHONE CONFERENCE CALL:
  18    FOR DEFENDANT SHERIFF ANDY BROWN, SHERIFF OF
        JACKSON PARISH:
  19
                USRY & WEEKS (NO)
  20            1615 Poydras Street, Suite 1250
                New Orleans, Louisiana 70112
  21            (504) 592-4600
  22                  Appearing herein by and through
                       Mr. Ronald Shane Bryant
  23                  sbryant@usryweeks.com
  24
  25

             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 3 of 13 PageID #: 1304
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                         Page 3
    1                                   I-N-D-E-X

    2   EXAMINATION:

    3          BY MR. OXENANDLER . . . . . . . . . . . . . . . . .              5

    4          BY MR. CALVIT     . . . . . . . . . . . . . . . . . .           42

    5          BY MR. BRYANT     . . . . . . . . . . . . . . . . . . 134

    6   RE-EXAMINATION:

    7          BY MR. OXENHANDLER      . . . . . . . . . . . . . . . 135

    8          BY MR. BRYANT     . . . . . . . . . . . . . . . . . . 139

    9   EXHIBITS:

   10          Exhibit No. 1 -- Summons        . . . . . . . . . . .      15

   11          Exhibit No. 2 -- Jackson Parish Ambulance

   12          Service     . . . . . . . . . . . . . . . . . . . . .            17

   13          Exhibit No. 3 -- Photographs         . . . . . . . . .    19

   14          JPCC Exhibit No. 1 -- Medical Refusal Form

   15                  (JPCC M74) . . . . . . . . . . . . . . . . . 105

   16          JPCC Exhibit No. 2 -- Sick Call Request Form

   17                  (JPCC M75) . . . . . . . . . . . . . . . . . 108

   18

   19

   20

   21

   22

   23

   24

   25



             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 4 of 13 PageID #: 1305
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                         Page 4
   1                              S-T-I-P-U-L-A-T-I-O-N
   2
   3            It is stipulated that the deposition of LANE
   4    CARTER, is taken by counsel for the Defendants,
   5    pursuant to Notice, on Thursday, the 20th day of
   6    September 2018, before Rheba Eppinette Gwin,
   7    Certified Court Reporter, Certificate No. 2010027.
   8
   9
  10            The deposition is being taken pursuant to
  11    Notice and the Louisiana Code of Civil Procedure.
  12
  13            The parties hereto waive all formalities in
  14    connection with the taking of said deposition,
  15    except the swearing of the witness, and the
  16    reduction of the questions and answers to
  17    typewriting.
  18
  19            The witness, LANE CARTER, was advised of his
  20    right to read and sign this deposition, and he
  21    elected to waive that right.
  22
  23                                * * * * * * * * * *
  24
  25


             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 5 of 13 PageID #: 1306
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                        Page 75
   1    A       They gave me no other reason.
   2    Q       Okay.
   3    A       And that's when Mr. Williams told me that if I
   4            was -- that he -- in his opinion he didn't
   5            think that, you know, the sheriff was going to
   6            provide me with any medical treatment.
   7    Q       And how did that strike you?
   8    A       I was appalled.        I was -- I was mad.
   9    Q       Did Sheriff Jordan ever communicate anything
  10            like that to you?
  11    A       No, sir.      I did not see Sheriff Jordan again.
  12    Q       And so your -- and essentially, the genesis of
  13            the suit or the basis of the suit was your
  14            understanding that for whatever reason Sheriff
  15            Jordan had forbidden you from having medical
  16            care?
  17    A       Correct.
  18    Q       It may have been because he didn't like you.
  19            It may have been because money.
  20    A       It could be a multitude of reasons.              I don't
  21            know any of them.
  22    Q       All right.      You had mentioned that you went to
  23            Jackson Correctional.
  24    A       Uh-huh.
  25    Q       How was that communicated to you and what --


             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 6 of 13 PageID #: 1307
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                       Page 112
   1            had mentioned that you had saw the nurse on
   2            the 13th.      After you got to JPCC, did you see
   3            a nurse or a health care provider before the
   4            13th?
   5    A       Yes, sir.
   6    Q       And describe what happened during that?
   7    A       They took my vitals, blood pressure, things
   8            like that, asked me, you know, medical
   9            history.      I'd already filled out a sick call
  10            by then.      I had mentioned it to them.           The
  11            nurse pulled it, looked at it and said that
  12            within a few days she would have me back in
  13            her office to go over that.
  14    Q       And then that's when you came back on the
  15            13th?
  16    A       No, I -- I can't remember if there was a visit
  17            before the 13th or if it was straight to the
  18            13th.
  19    Q       All right.      During those three or four days --
  20    A       Uh-huh.
  21    Q       -- did your physical condition stay the same,
  22            get better or worsen?
  23    A       It -- honestly, I -- it didn't get any better.
  24            I can't really say it got worse at that time,
  25            but I know it didn't get any better.


             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 7 of 13 PageID #: 1308
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                       Page 113
   1    Q       But you were still walking around?
   2    A       Yes, sir.      Yes, sir.      I could walk all the way
   3            up until somewhere in October and then it just
   4            -- it hurt really bad and then my leg just
   5            went numb.
   6    Q       Okay.     Now, you had mentioned earlier that you
   7            had a second fall --
   8    A       Yes, sir.
   9    Q       -- and in your mind it was because of the
  10            issues that arose after the first fall.
  11    A       Yes, sir.
  12    Q       Describe for me what issues had arisen after
  13            the first fall, but before this second.
  14            Medical issues.
  15    A       Medical issues?        I mean, you want all of them?
  16    Q       Yeah.
  17    A       Okay.     If I can remember correctly because
  18            there's been a lot of things wrong with me.
  19            It's been over a year.          I'm in constant pain.
  20            I'm in absolute pain.          My left arm is numb.
  21            My left knee --
  22    Q       No, no, not now.        I'm talking about --
  23    A       I'm telling you things from way back.               I mean,
  24            these are still --
  25    Q       No, no.     No, here --


             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 8 of 13 PageID #: 1309
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                       Page 131
   1            whichever building I happen to be in.
   2    Q       You're talking about the nurse at JPCC?
   3    A       Oh, yes.      I'm sorry.      Yes, sir.     The JPCC
   4            nurses.
   5    Q       Okay.
   6    A       Now, I understand the whole security, we can't
   7            tell you where you're going or when.               I get
   8            that.     I mean, I understand that completely.
   9    Q       Okay.
  10    A       But as far as telling me oh, well we might
  11            know what's wrong with you, but we can't tell
  12            you because it's a threat to security.               No,
  13            that -- I don't understand that.
  14    Q       All right.      I think that another key condition
  15            or aspect of your claim is that you believe
  16            that had you received different or better
  17            medical care you wouldn't be in the condition
  18            you're in.
  19    A       Yes.
  20    Q       What is that based on?
  21    A       My opinion.
  22    Q       Okay.     You had mentioned you don't have any
  23            medical --
  24    A       Exact --
  25    Q       -- training.


             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 9 of 13 PageID #: 1310
                            Lane Carter v. Jacque Derr
                                   Lane Carter

                                                                       Page 134
   1                    WITNESS:
   2                             I have no objection to fill --
   3                    MR. CALVIT:
   4                             And we have an obligation to provide
   5                    you copies of everything we received.
   6                    WITNESS:
   7                             I understand that, yes, sir, but I
   8                    mean, I know what I'd be signing so I
   9                    have no problem with it.
  10                    MR. CALVIT:
  11                             All right.     Shane, do you have any
  12                    questions?
  13                    MR. BRYANT:
  14                             I think I only have one question and
  15                    it -- you may have already answered this,
  16                    sir, but I just want to -- you know, it's
  17                    kind of spread out and I want to make
  18                    sure I'm clear about it.
  19                                     EXAMINATION
  20    BY MR. BRYANT:
  21    Q       From the day that you fell in Winn Parish to
  22            today, have you ever seen or spoken to Sheriff
  23            Jordan since that day?
  24    A       Yes, I have.
  25    Q       When was that?


             PILANT, A Corporation of Certified Court Reporters
                               (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 10 of 13 PageID #:
                                    1311
                          Lane Carter v. Jacque Derr
                                 Lane Carter

                                                                     Page 135
 1     A       On different court visits.
 2     Q       So, you saw him on court visits?             On --
 3     A       Yeah.
 4     Q       On those days that you saw him on those court
 5             visits, did you ever talk about your medical
 6             condition?
 7     A       I tried to.
 8     Q       And what -- what was said?
 9     A       Nothing.     I would ask him if I could talk to
10             him about my condition and he didn't respond
11             to me.
12     Q       Okay.     So, you never -- never got a chance to
13             talk to him about it.
14     A       No, sir.
15     Q       Is that correct then?
16     A       That's correct.
17     Q       Okay.     And so when you say that Sheriff Jordan
18             prevented you from getting medical treatment,
19             you're basing that solely on things that other
20             people told you.        Right?    Like Sheriff Jordan
21             never told you you couldn't have medical
22             treatment?
23     A       That's correct.
24     Q       Okay.
25                      MR. BRYANT:


           PILANT, A Corporation of Certified Court Reporters
                             (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 11 of 13 PageID #:
                                    1312
                          Lane Carter v. Jacque Derr
                                 Lane Carter

                                                                     Page 136
  1                            I think those are the only questions
  2                    I have, guys.
  3                    MR. CALVIT:
  4                            Sorry I let you down, Shane.
  5                    MR. OXENHANDLER:
  6                            I just have one follow-up question.
  7                                    EXAMINATION
  8   BY MR. OXENHANDLER:
  9   Q       The gap in the hole in the plastic floor that
10            was inserted into the shower, that was clear
11            and obvious to you whenever you took a shower?
12            You saw that hole?
13    A       Yes.     Eventually.     I didn't -- like I said, I
14            don't know when it got there because I didn't
15            notice it the first few times I took a shower
16            and then I looked down one day and it was
17            there.
18    Q       But every time afterwards you knew that that -
19            -
20    A       Yeah.
21    Q       -- hole was there?
22    A       Well, it -- yeah, it was there.
23    Q       Before --
24    A       I mean, it couldn't go anywhere else.              It was
25            there.


           PILANT, A Corporation of Certified Court Reporters
                             (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 12 of 13 PageID #:
                                    1313
                          Lane Carter v. Jacque Derr
                                 Lane Carter

                                                                     Page 144
  1                   COURT REPORTER:
  2                            Okay.    I'll get a copy of your
  3                   information off the index then.            And you
  4                   need a copy?
  5                   MR. BRYANT:
  6                            Okay, great.
  7                   COURT REPORTER:
  8                            Okay.
  9                   MR. CALVIT:
10                             Thank you, Shane.        I'll speak with
11                    you later.
12                    MR. BRYANT:
13                             Thanks everybody.        I appreciate it.
14                    MR. CALVIT:
15                             All right, sir.       Appreciate your
16                    time.
17                    WITNESS:
18                             Thank you, sir.       Ma'am.
19
20
21
22
23
24
25                                 DEPOSITION CONCLUDED AT 11:50 A.M.


           PILANT, A Corporation of Certified Court Reporters
                             (800) 841-6863
Case 3:18-cv-00068-TAD-KLH Document 59-4 Filed 12/04/18 Page 13 of 13 PageID #:
                                    1314
                          Lane Carter v. Jacque Derr
                                 Lane Carter

                                                                     Page 145
 1                                   REPORTER'S PAGE
 2
 3             I,   RHEBA EPPINETTE GWIN, Certified Court
 4     Reporter in and for the State of Louisiana, the
 5     officer, as defined in Rule 28 of the Federal Rules
 6     of Civil Procedure and/or Article 1434(B) of the
 7     Louisiana Code of Civil Procedure, before whom this
 8     proceeding was taken, do hereby state on the
 9     Record:
10             That due to the interaction in the spontaneous
11     discourse of this proceeding, dashes (--) have been
12     used to indicate pauses, changes in thought, and/or
13     talk overs; that same is the proper method for a
14     Court Reporter's transcription of proceeding, and
15     that the dashes (--) do not indicate that words or
16     phrases have been left out of this transcript; that
17     any words and/or names which could not be verified
18     through reference material have been denoted with
19     the phrase "(spelled phonetically)."
20
21                         ____________________________
                                RHEBA EPPINETTE GWIN
22                           Certified Court Reporter
23
24
25

           PILANT, A Corporation of Certified Court Reporters
                             (800) 841-6863
